Citation Nr: 1000127	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-04 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for 
gynecomastia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, J.A.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for 
gynecomastia and afforded a non-compensable rating.

In the Veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The Veteran was 
afforded a hearing in August 2009.  Subsequent to the August 
2009 hearing, the Veteran submitted evidence and a written 
waiver, waiving a review of this evidence by the RO.  
Therefore, the Board has the jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c). 

The Board notes that the Veteran has raised psychological 
manifestations, with regard to his service-connected 
gynecomastia.  Major depressive disorder was diagnosed and a 
psychiatric progress note dated in February 2006, showed that 
the Veteran was having psychological problems related to his 
gynecomastia.  The issue of a secondary claim of depression 
due to the Veteran's gynecomastia is referred to the RO.  


FINDING OF FACT

The Veteran's service-connected gynecomastia is manifested by 
occasional pain in his pectorals, tenderness, enlarged tissue 
mass and enlarged areolas.  There is no evidence of lesions, 
excisions, malignant neoplasms, scars or surgery.  






CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
gynecomastia have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.116, 4.118, Diagnostic Codes 7626-7628, 
7801-7805 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

II.  Analysis 

The RO assigned an initial zero percent rating to the 
Veteran's service-connected gynecomastia under the provisions 
of Diagnostic Code 7627.  The Veteran's service-connected 
gynecomastia was awarded on a secondary basis, due to taking 
VA prescribed medication, which caused the disability.  The 
Veteran's main contentions are related to the psychological 
repercussions of the disability.  The Board has referred the 
psychological repercussions to the RO to adjudicate.  As the 
Veteran is rated under a physiological Diagnostic Code, the 
Board must look at the physical manifestations of the 
disability when rating the disability.  

The Veteran's records note a diagnosis of gynecomastia in 
2004, most likely due to the medication spironolactone, which 
the Veteran was advised to stop taking.  January 2005 medical 
records document a history of gynecomastia for the past year.  
The Veteran reported that he experiences occasional pain when 
pressure is applied to his chest.  In August 2005, the 
Veteran displayed excess breast tissue with enlarged nipple 
diameter, which was non-tender to palpation.  The examiner 
stated that he would recommend a mammogram and referral to a 
plastic surgeon.  The Veteran went for a plastic surgery 
consultation in September 2005.  The examiner noted 
moderately enlarged bilateral breasts with enlarged nipple 
areolar complex.  The examiner explained that the Veteran has 
three options: liposuction, breast reduction or a two-step 
procedure to reduce breast size.  Based on the Veteran's 
cardiac history, he was advised to seek cardiac follow-up.  
There are no records showing that the Veteran scheduled an 
appointment for surgery.  
  
A psychiatric progress note dated in February 2006, showed 
that the Veteran was having psychological problems related to 
his gynecomastia.  In July 2007, the Veteran presented for 
pain in his upper right pectoral.  In September 2007, the 
Veteran's records show complaints regarding his gynecomastia.  
The records are absent for scarring.  In addition, the 
Veteran did not elect to have surgery for the gynecomastia.   
The Veteran's physician wrote a letter stating that the 
Veteran has body disfigurement with gynecomastia and has 
complained about his condition on several occasions.  In 
addition, the Veteran's pastor and his wife submitted 
statements that the Veteran's gynecomastia has had a negative 
impact on his life.  

The Veteran was afforded a VA examination in April 2008.  The 
examiner reviewed the Veteran's case file and noted that the 
Veteran has bilateral gynecomastia, but does not experience 
pain or secretion from the nipples.  Examination revealed 
that the Veteran's right breast was larger than his left and 
no masses were palpable in either breast.   

The Veteran is currently rated under Diagnostic Code 7627, 
for malignant neoplasms of gynecological system or breast.  
Under Diagnostic Code 7627, a single disability rating of 100 
percent is warranted for malignant neoplasms of the breast.  
This 100 percent disability rating shall continue beyond the 
cessation of surgical, X-ray, antineoplastic chemotherapy, or 
other therapeutic procedures with a mandatory VA examination 
at the expiration of six months.  Any change in evaluation 
based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e) (2009).  If 
there has been no local reoccurrence, the resulting 
disability rating shall be based on residuals.  As the 
Veteran has not undergone surgery for gynecomastia, he is not 
eligible for a compensable rating under this Code.  

The Board has also considered the applicability of other 
Diagnostic Codes for rating the Veteran's gynecomastia.  
Disorders of the breast are rated under 38 C.F.R. § 4.116.  
Diagnostic Code 7626 assigns ratings for surgery of the 
breast.  Under Diagnostic Code 7628, gynecomastia is either 
rated as an impairment of the urinary system, the 
gynecological system, or is rated as a skin disorder.  The 
Veteran has not undergone a mastectomy or any other breast 
surgery, nor does he have urinary problems and therefore, no 
diagnostic codes under § 4.118 are applicable.  

The Board has also considered an evaluation for scaring under 
Diagnostic Codes 7801-7805.  Evaluations for scars located on 
places other than the head, face or neck implicate several 
diagnostic codes.  Deep scars or those that cause limited 
motion and cover an area exceeding 6 square inches warrant a 
10 percent evaluation.  Superficial scars that do not cause 
limited motion and cover an area of 144 square inches or 
greater warrant a 10 percent evaluation.  Unstable, 
superficial scars warrant a 10 percent evaluation.  
Superficial scars which are painful on examination warrant a 
10 percent evaluation.  Other scars are rated on limitation 
of function of the affected part.  However, no evidence of 
scarring is of record and therefore, the Veteran is not 
entitled to a compensable rating under these Codes.
 
In this case, the Board finds no provision upon which to 
assign a higher rating for gynecomastia.  A preponderance of 
the evidence is against the Veteran's claim for a higher 
initial rating for gynecomastia.  Since service connection 
has been in effect, the disability has been properly rated as 
zero percent disabling.  Therefore, the appeal is denied.

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The Veteran received a 
VCAA notice letter in October 2005, prior to the initial 
adjudication of the claim.  The letter notified the Veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection on a secondary 
basis.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.

The Court in Dingess/Hartman v. Nicholson holds that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regarding degree of 
disability and effective date of the disability, the Veteran 
was provided with this notice in a January 2006 letter.  
While this notice was sent after the October 2005 decision, 
the Board determines that the Veteran is not prejudiced.  The 
Veteran's claim was readjudicated in January 2008.  
Additionally, the Veteran has had ample opportunity to 
participate effectively in the processing of his claim and 
testified at a hearing before the undersigned in August 2009.
In any event, the Veteran's claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  The United States Court of Appeals 
for Veterans Claims (Court) has held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is required for this claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp 2009); 38 C.F.R. 
§ 3.159 (2009).  In connection with the current appeal, VA 
has obtained the Veteran's service treatment records, VA 
treatment records, and private treatment records.  VA also 
provided the Veteran with a VA examination in connection with 
his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial compensable rating for gynecomastia 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


